 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrystal Springs Shirt Corporation and AmalgamatedClothing Workers of America, AFL-CIO. Case15-CA-5961April 18, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn September 28, 1976, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled cross-exceptions and a supporting brief, towhich the Respondent filed a brief in reply. TheGeneral Counsel filed a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.1ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Crystal SpringsShirt Corporation, Crystal Springs, Mississippi, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.i Member Murphy would find merit in the Charging Party's exceptionsto the failure of the Administrative Law Judge to order that it be reimbursedfor expenses incurred as a result of the Respondent's unfair labor practicesand would grant that remedy.Chairman Fanning and Member Jenkins, while adhering to the principleexpressed in Tiidee Products, Inc., 194 NLRB 1234, 1236 (1972), that in theappropriate circumstances the Board is capable of providing other than theusual remedial relief in order to fully rectify particular unfair laborpractices, do not view the circumstances of this case as warranting any ofthe extraordinary remedies requested by the Charging Party and thereforeadopt the remedy recommended by the Administrative Law Judge.Respondent's conduct, while ultimately determined herein to have been inbad faith, nevertheless cannot be fairly characterized as so egregious, nor itsdefenses before us as so frivolous, that the usual remedies provided by theAdministrative Law Judge should be deemed inadequate, and we see noreason to believe that the relief thus given will not entirely remedy the unfairlabor practices found.DECISIONSTATEMENT' OF THE CASEHENRY L. JALETrE, Administrative Law Judge: Thisproceeding involves allegations that the above-namedRespondent violated Section 8(aX5) and (1) of the NationalLabor Relations Act, as amended, by engaging in surfacebargaining and by unilaterally instituting a wage increase.The proceeding was initiated by a charge filed by theabove-named Union on January 2, 1976. Pursuant thereto,a complaint issued on February 27, 1976. Hearing was heldon May 13, 1976, in Jackson, Mississippi.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs of theparties, I hereby make the following:FINDINGS OF FACTI. THE FACTSRespondent is a Mississippi corporation with its princi-pal office and place of business in Crystal Springs,Mississippi, where it is engaged in the manufacture ofgarments.1On June 24, 1974, the Union was certified as thebargaining representative of Respondent's employees in aproduction and maintenance unit and, on September 6, theparties held their first negotiation session. They were tomeet thereafter on 19 other occasions, the last meetingoccurring on December 18, 1975. Throughout the negotia-tions, the Respondent's only negotiator was AttorneyJames Moore. The union negotiating committee consistedof five employees and a varying number of union officials,principal of which were Assistant Southern Director CarlFisher and James Jackson, manager of the Union'sMississippi joint board.The Union submitted written contract proposals onSeptember 6, 1974, and Respondent submitted writtencontract proposals on September 18, 1974. By the time ofthe 20th negotiating session, the parties had agreed onmany contract provisions. (In September 1975, the Unionadvised the employees that agreement had been reached on80 percent of the total contract.) However, a number ofitems, economic and noneconomic, were still unresolved.Economic issues included the Union's proposal for itsinsurance and pension plan, holidays, vacations, andwages. On noneconomic items, the parties were indisagreement over Respondent's proposals for a manage-ment rights clause and a zipper clause, and the Union'sproposals for dues checkoff and binding arbitration.Although the Union had offered to pay the cost ofJurisdiction is not in issue. Respondent admits that it meets the Board'sdirect outflow standard for the assertion ofjurisdiction.229 NLRB No. 104 CRYSTAL SPRINGS SHIRT CORP.deducting union dues, Respondent had refused to agree,offering only to permit union representatives access to theplant during break periods to collect dues. Respondent hada practice, however, of checking off Christmas clubpayments and insurance payments.At the sixth meeting, January 8, 1975, the Union raisedthe question of Respondent's failure to give the employeesa turkey at Christmas. According to Attorney Moore,whose testimony is corroborated by Union NegotiatorFisher, he told the Union that the Company considered aturkey bonus a discretionary matter not subject tobargaining. He explained, according to Jackson, that theturkeys had not been given because of the poor quality ofthe production at the plant.In the spring of 1975, the Union learned of rate changeson three jobs (collar run, collar gauge, and tack shoulders).At the April 10 meeting, the Union raised the issue withMoore who said, according to Jackson, that his client didnot understand the niceties of the law and he had advisedthem not to do this any more.At the April 10 meeting, the Union also raised a questionrespecting a rule that employees arriving I minute late forwork were not permitted to start work for 15 minutes andwere docked that period. Moore promised to check aboutany work rules and, if any existed, to provide the Unionwith a copy. Apparently there were no written rules asnone was submitted to the Union.In late 1974 or early 1975, the Union learned that theplant manager had passed out a paper among theemployees asking them to agree to change their workinghours. According to Jackson's uncontradicted testimony,he advised Moore this was a subject of bargaining and theplant manager's conduct was direct dealing to which theyobjected. Moore, after checking, assured the Union itwould not happen again.At one bargaining session, the Union raised the issue oftesting employees returning from layoff. Moore checkedwith the Company and, according to Jackson, reportedthat tests had been given in the past, then discontinued,then reinstated in December 1974.Respondent operates another garment plant in Utica,Mississippi, about 15 miles from Crystal Springs. It hadapplied to the wage and hour division of the Department ofLabor for a special permit to hire learners at less than theminimum wage, on the ground that experienced employeeswere unavailable. The Union had opposed the applicationand submitted information to the Labor Departmentrespecting the number of unemployed individuals withexperience in the Utica and Crystal Springs area. At ameeting in late summer or early fall, Moore told the Unionthat if the learner's permit was not granted "he thought wehad problems."At the October I negotiating session, the Union request-ed wage information. By letter dated October 17, Respon-dent furnished wage information which is in the record asGeneral Counsel's Exhibit 2. On November 5, UnionNegotiator Jackson advised Moore that the Respondenthad furnished the wage information in different form fromprior information which had been supplied and that it washardly useable because the information did not describethe job that people were performing on which they werebeing paid piecework. Jackson also complained that theinformation only listed the employee's name and rate perhour earned with no indication of how many hours hadbeen worked or if overtime was involved.At this November 5 session, Moore asked the Union fora wage proposal and the Union proposed a 50-cent-per-hour across-the-board increase. Moore described theproposal as ridiculous and rejected it and counteroffered10 cents per hour above the existing minimum wage. TheUnion rejected this, and counterproposed a 30-cent across-the-board wage package. Moore said he would take itunder advisement, that he did not know if it was possible,but at least they would look at it.The next meeting was on December 18. After somepreliminary discussions about holiday pay for threeindividuals, the parties turned to a discussion of wages,with Moore insisting that the Union make anothercounteroffer. Jackson explained that the Union felt 30cents an hour was a realistic wage offer based on the factthat the minimum wage was going to increase by 20 centsan hour on January 1, only 2 or 3 weeks from that time.Jackson also explained that he believed it was a realisticproposal in light of the information contained in whatRespondent had submitted to it on October 17. Severaltimes Moore asked the Union if they did not have a wageoffer and they said they did not. Moore then produced afive-page document listing the names of nearly all the unitemployees setting forth each employee's present rate of payand the new base rate of pay. After the Union had lookedat this document, Moore asked if the Union would acceptit and Jackson replied that they needed further time toanalyze it. Jackson remarked that it looked as thoughRespondent was offering several different base rates. (As itturned out, there were nine different base rates in theproposal.) Moore asked if the Union could give him a yesor no answer that day and Jackson replied that the Unionneeded more time. In the process of the discussion, theUnion discovered that the shipping department had notbeen listed on the wage offer and called this to Moore'sattention. The union negotiators left the room with theunderstanding that Moore would call the plant. Theyreturned some 20 or 30 minutes later at which time Mooregave them the rates of pay for each of the shippingdepartment employees by name. According to this offer,some of the shipping department employees who werehourly rated would not get any increase at all. The Unionasked Moore if the Respondent's proposal included bidrights permitting employees to bid from one job level toanother paying a higher base rate. Moore said no.In the discussion of variable base rates, Jackson toldMoore that the Union did not reject the concept of variablebase rates. To the contrary, he testified that Moore askedthe union negotiators if, after they had time to go over andanalyze Respondent's proposal, they would come backwith a counterproposal that included variable base rates,and that he replied that until he could analyze what Moorehad given them a little further he could not respondsensibly, but that the Union certainly was not rejecting theconcept.During the discussion, Moore accused the union negotia-tors of stalling, stating that they had had enough time to5 DECISIONS OF NATIONAL LABOR RELATIONS BOARDanalyze the proposal. Moore also had told the Union whenhe made the offer that it was tied to everything else thatwas open in the contract; namely, that in order to get thiswage increase and conclude a contract the Union wouldhave to accept Respondent's management rights clause aswritten, its zipper clause, and abandon its position oncheckoff and binding arbitration. Jackson asked Moore ifhe was saying take it or leave it and Moore's reply was thatthis was his final offer. After further discussion, Moore toldthe Union that the Company was going to put the wageincrease into effect and that it was going to announce it thefollowing day whether the Union agreed or not.During the meeting, the Union asked Moore whether hewas willing to set future meetings and he had replied thatthere was no point in calling him about a meeting unlessthe Union was willing to accept what he had offered. Themeeting ended at 3:30 p.m.2At 3:55 p.m. that day, theCompany made an announcement to the employees of thewage increase which they had proposed to the Union.According to Jackson, several times during the negotia-tions the Union raised the question of Moore's being theonly negotiator and asked for someone from the plant toparticipate in the negotiations who would better under-stand some of the problems that arose. Moreover, Moorehad advised the Union that once the contract wasconcluded he did not anticipate participating in the matterany further and the Union pointed out to him that thiswould make it difficult in the day-to-day implementationof the contract. On one occasion, the Union requested thepresence of a company engineer for a better explanation ofrates. In nearly all instances Mr. Moore's reply to theUnion's request was that he had full authority to negotiateand that the plant personnel were too busy.The Union requested mediation and Respondent re-fused.II. ANALYSIS AND CONCLUSIONSThe foregoing presents two issues for consideration: (1)did Respondent bargain in bad faith with no intention ofentering into a collective-bargaining agreement; and (2)did Respondent fail in its obligation to bargain in goodfaith by putting into effect the wage proposal of December18, 1975. 1 find that Respondent violated Section 8(aX5)and (1) of the Act in both respects.The second issue is less difficult to analyze than the first,and, for that reason, is treated first. It is well settled that anemployer who takes unilateral action regarding terms andconditions of employment then in the process of beingnegotiated with the exclusive collective-bargaining repre-sentative of his employees violates his collective-bargainingobligation under Section 8(a)(5) and 8(d) of the Act unlessthe parties have reached an impasse in the negotiations.N.LR.B. v. Benne Katz etc., d/b/a Williamsburg SteelProducts Company, 369 U.S. 736, 741-742 (1962). Respon-dent does not dispute this legal proposition, but contendsthat the record in this case justifies the conclusion that animpasse had been reached at the time it announced and putinto effect the wage proposal of December 18.2 I base this finding on Attorney Moore's notes which I believe havemore probative value than Jackson's recollection that the meeting ended at4:10 p.m.An employer who has not bargained in good faith maynot rely on an asserted impasse in defense of unilateralconduct and Respondent is here charged with, and foundguilty of, failure to bargain in good faith. However, withoutrelying on that finding, I conclude that all the surroundingcircumstances support a finding that there was no impasseon December 18. I base this finding on the undisputedfacts that, except for discussions of interim wage increasesin late 1974 and mid- 1975, the issue of wage increases, theiramount and nature, was not discussed until November 5,and at that meeting the discussion was in terms of anacross-the-board increase by both parties. Then, onDecember 18, without any advance notice of its intention,Respondent submitted a five-page wage proposal listingnearly all unit employees by name, specifying the operationon which they were employed, their present base rate, andthe new base rate. This proposal used nine different baserates as against an existing system of a single base rate.Respondent had the right to propose variable base rates,but, aware as it was of the Union's opposition to variablebases rates, it could not in good faith expect the Union toaccept the proposal without some study. With the differ-ences in base rates, based on degree of difficulty of theoperation, it is evident that the rate for each operation canrequire some lengthy discussions. Respondent offered norationale for the different base rates it proposed exceptdifficulty of the work. Obviously, the degree of difficultyfor certain types of work is a matter about which opinionswill differ and the Union could not reasonably be expectedto assimilate the data on Respondent's proposal onpresentation and then engage in meaningful discussions.As it was, the Union detected an omission relative tohourly rated employees and was offered wage increases onan individual basis, again without explanation. In myjudgment, the contention that an impasse existed in light ofthe foregoing facts cannot be taken seriously.Respondent defends its action on the ground that it wasnecessary to raise rates to comply with new minimum wagerates going into effect at the beginning of the year. There isno merit to such a defense. It is essentially a claim of goodfaith but, as N.LRB. v. Katz, supra, teaches, good faith isno defense for unilateral conduct. I am not holding thatRespondent could not raise rates to meet the newminimum rates; obviously, it was required to do that. ButRespondent went beyond that and established rates inexcess of the minimum required by law. I find that itthereby violated Section 8(aX5) and (1) of the Act.The remaining issue in this case, Respondent's good faithin bargaining, is, as stated earlier, a difficult issue. As thecourt stated in N.LRB. v. Herman Sausage Company, Inc.,275 F.2d 229, 231 (C.A. 5, 1960), "Probably in few otherinstances is the task of judging so difficult." One reason forthe difficulty as the court further pointed out is thatobjective standards are generally either unavailable orunavailing, and the trier of the facts must weigh the entireset of circumstances surrounding the bargaining. In thiscase, evaluation of all the circumstances compels a findingthat Respondent did not enter into discussions with asincere purpose to find a basis for agreement.6 CRYSTAL SPRINGS SHIRT CORP.One circumstance indicative of bad faith is conductwherein the employer undertakes to make changes inwages, hours, or other conditions of employment withoutconsulting with the Union. As the court stated in N.L.RB.v. Katz, supra at 747, "unilateral conduct often discloses anunwillingness to agree with the union." I have alreadydescribed and found that Respondent engaged in unlawfulunilateral conduct by putting into effect the wage proposalof December 18. Prior thereto, Respondent had engaged inother unilateral acts. Thus, it had instituted a new tardinessrule and made piece rate adjustments on three operations.3As to the changes in piece rates, the principal defense isnot that they did not constitute unilateral changes, butrather that the changes occurred outside the 10(b) period.That, of course, is not the point. The evidence of suchchanges was not offered to support a finding thatRespondent violated the Act by making the changes, but asbackground evidence of Respondent's attitude towards itsbargaining obligation and its good faith at the bargainingtable.As to the Union's complaint concerning a tardiness rule,Respondent asserts that there is no evidence that the rulecomplained of represented a change in past practice. Iagree there is no direct evidence to such effect. It isnoteworthy, however, that when the Union complained ofthe rule Respondent did not defend its action on theground of past practice. The inference is warranted that therule was new and it is clear it was unilaterally adopted.In late 1974, Respondent's plant manager circulated apaper -among the employees asking them if they wouldagree to a change in starting times. In late February 1975,employees in quality control were called into the companyoffice and offered a new quality pay program. Such directdealing is clearly unlawful (N.LR.B. v. Medo Photo SupplyCorporation, 321 U.S. 678 (1944)), and could have been thebasis of an 8(a)(5) finding had a timely charge been filed.Respondent's only defense to its conduct is the absence ofa timely charge but, again, the conduct is adverted to asbackground evidence for consideration of Respondent'sstate of mind relative to negotiating a collective-bargainingagreement with the Union.Returning to the December 18 wage proposal ofRespondent, I find several aspects of the proposalsupportive of a finding of bad faith apart from its unilateralaspect. First, there is the timing of the proposal. In 1974, inanticipation of an increase in the minimum wage inJanuary 1975, Respondent proposed a wage increase inSeptember, discussed it in October, and agreed to aninterim wage increase in November. Although Respondentwas well aware of the increase in minimum wage scheduledfor January 1976, it did not make a wage proposal untilDecember 18. True, there had been discussions of a wageincrease on November 5, but those discussions were in thecontext of an across-the-board increase. In presenting itsproposal on December 18, Respondent timed the proposalto preclude meaningful discussion. Simultaneously, Re-spondent's negotiator accused the union negotiators of3 General Counsel and the Union contend that the discontinuance of theturkey bonus in Christmas 1974 and the institution of dexterity tests in 1975were unlawful unilateral acts. The record does not indicate how long it hadbeen a practice to give turkeys at Christmas so that it cannot be determinedwhether it was a condition of employment and a mandatory subject of"stalling" and exhibited clearly a desire to contrive adeadlock to relieve Respondent of any further obligation tomeet.Second, there is the circumstance that the proposalrepresented a change from a single base rate system to ninebase rates. While Respondent had the right to propose sucha change in measuring the value of various operations, itcould not reasonably expect the Union to agree to thechange without being afforded an opportunity to analyzethe proposal and discuss with Respondent the base ratesproposed for the various operations.Third, there is the circumstance of Respondent's rejec-tion out of hand of the possibility of including biddingrights in the contract. Thus, under Respondent's proposal,an employee engaged in the operation of hemming frontsat a base rate of $2.45 would be precluded from transfer-ring to the operation of hemming bands at a base rate of$2.55, except at the unfettered discretion of Respondentunder its retained rights proposals. Respondent offered noexplanation for rejecting the concept of bidding rights.Fourth, there is the circumstance that the proposal wasin reality a proposal of individual wage increases with someindividuals getting no increases and with no profferedexplanation for the increases proposed. Moreover, thewage rates proposed were personal to each employee withthe result that the issue of wage rates was always openwhen new employees were hired. In that connection,according to Attorney Moore's notes, Respondent reservedthe right to set the rate of new employees at between $2.30per hour and the rate of the employee on the job with theonly qualification that Respondent would discuss andnegotiate the rate it set for the employee with the Unionbefore putting it into effect.Fifth, there is the circumstance that Respondent'sproposal was linked to the Union's acceptance of Respon-dent's proposals on all open items. Included among thoseitems was an extremely detailed management rights clausewhich required the Union, in effect, to waive practically allof its rights and which exempted from the grievance andarbitration provisions any disputes arising thereunder.Such a proposal in the context of all the circumstances ofthe case supports a finding of bad faith.4As noted earlier, among the open items on noneconomicissues was the Union's proposal for a checkoff. AlthoughRespondent made deductions from employees' wages onother matters, and although the Union offered to reim-burse Respondent for any cost of administering a checkoff,Respondent rejected the proposal. In the circumstances,including the other indicia of bad faith, I am persuadedthat Respondent's position was intended to frustrateagreement with the Union. H. K Porter Company, Inc.,Disston Division-Danville Works, 153 NLRB 1370 (1965),enfd. sub nom. United Steelworkers of America, AFL-CIO[H.K Porter Company] v. N.LR.B., 363 F.2d 272(C.A.D.C., 1966), cert. denied 385 U.S. 851.Upon consideration of all the foregoing, the conclusion isinescapable that Respondent had no intention of reachingbargaining. As to dexterity tests, the record is insufficient to support afinding that in administering the tests Respondent was instituting a newpolicy.4 East Texas Steel Castings Company, Inc., 154 NLRB 1080(1965).7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan agreement with the Union. Respondent argues that itnegotiated in good faith as manifested by its willingness tomeet at agreed-upon regular intervals,5by presentingcounterproposals, by offering reasonable compromiselanguage, and by making numerous concessions. Upon anexamination of the contract provisions agreed upon priorto December 18, I am unable to find any concessions byRespondent of any significance and Respondent adverts tonone in its brief. In any event, "to sit at a bargaining table,or to sit almost forever, or to make concessions here andthere, could be the very means by which to conceal apurposeful strategy to make bargaining futile or fail."N.LR.B. v. Herman Sausage Co., supra at 232. In thisconnection, it is noteworthy that Respondent, whichpurported not to understand the "niceties" of the law, hadshown a disregard of the law in other proceedings.I have taken official notice of the Board's decisions inShaw Industries, Division of Crystal Springs Shirt Corp., 218NLRB 1196 (1975), enfd. 529 F.2d 1350 (C.A. 5, 1976), andHamburg Shirt Corporation, 175 NLRB 284 (1969), enfd.419 F.2d 1275 (C.A. 8, 1969). As the title of the first caseindicates, the case involved a division of Respondent. As toHamburg Shirt Corporation, at one point in this proceedingAttorney Moore admitted it was a division of Respondent,but later stated that he did not know "that they arerelated." Nevertheless, Moore admitted that one PaulBernstein is president of Respondent and owns stock inRespondent and in Hamburg Shirt Corporation. Thedecision in Hamburg Shirt Corporation, 156 NLRB 511,513, fn. 2 (1965), indicates the relationship betweenHamburg Shirt and Respondent. I am persuaded that theprincipal is the same in both cases and the conductdescribed in those cases lends further support to the findingherein made that Respondent did not engage in good-faithbargaining.III111. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section 1,above, occurring in connection with its operations de-scribed therein, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.IV. THE REMEDYHaving found the Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Specifically,it having been found that Respondent has refused tobargain collectively in good faith with the Union as theexclusive representative of the employees in the appropri-ate unit described herein, it will be recommended that5 The Union contends that the facts that Attorney Moore wasRespondent's sole negotiator and that he was unwilling to meet more oftenthan he did obstructed bargaining. I am not persuaded that the evidencesupports a finding that the fact Moore was the sole negotiator interferedsignificantly with the negotiations, nor am I persuaded that the Union reallypressed for more frequent meetings. To the contrary, it appears that theunion negotiators' own commitments contributed to some delay.Respondent bargain collectively, upon request, with theUnion as the exclusive representatives of the employees inthe appropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.CONCLUSIONS OF LAWI. Crystal Springs Shirt Corporation is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Amalgamated Clothing Workers of America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3. All production and maintenance employees, exclud-ing office clerical employees, watchmen/guards and super-visors as defined in the Act, constitute a unit appropriatefor the purpose of collective bargaining within the meaningof Section 9(b) of the Act.4. Amalgamated Clothing Workers of America, AFL-CIO, is, and at all times material herein has been, theexclusive representative of the employees in the unitdescribed above, within the meaning of Section 9(a) of theAct.5. By unilaterally putting into effect new rates of payfor unit employees, and by engaging in bargaining with theUnion in bad faith with no intention of entering into anyfinal binding collective-bargaining agreement, Respondenthas engaged, and is engaging in, unfair labor practiceswithin the meaning of Sections 8(aX5) and (1) and 2(6) and(7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER6The Respondent, Crystal Springs Shirt Corporation,Crystal Springs, Mississippi, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with the Amalgamated ClothingWorkers of America, AFL-CIO, as the exclusive bargain-ing representative of its employees in the unit describedabove, by unilaterally changing the rates of pay of saidemployees.(b) Refusing to bargain with Amalgamated ClothingWorkers Union, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the unit described above,by negotiating in bad faith with no intention of enteringinto a collective-bargaining agreement.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.8 CRYSTAL SPRINGS SHIRT CORP.(a) Upon request, bargain collectively with Amalga-mated Clothing Workers of America, AFL-CIO, as theexclusive representative of all employees in the unitdescribed above, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its plant in Crystal Springs, Mississippi, copiesof the attached notice marked "Appendix." 7 Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.? In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with theAmalgamated Clothing Workers of America, AFL-CIO, as the exclusive representative of all our employ-ees in the appropriate unit described below, byunilaterally changing rates of pay.WE WILL NOT refuse to bargain collectively with theAmalgamated Clothing Workers of America, AFL-CIO, as the exclusive representative of all our employ-ees in the appropriate unit described below, bynegotiating in bad faith with no intention to enter intoa final agreement with the Union.WE WILL NOT in any like manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act.WE WILL upon request, bargain collectively with theAmalgamated Clothing Workers of America, AFL-CIO, as the exclusive representative of all our employ-ees in the appropriate unit described below, withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and, ifan agreement is reached, embody such understandingin a signed contract. The appropriate bargaining unitis:All production and maintenance employees,excluding office clerical employees, watch-men/guards and supervisors as defined in theAct.CRYSTAL SPRINGS SHIRTCORPORATION9